Citation Nr: 0425272	
Decision Date: 09/14/04    Archive Date: 09/16/04

DOCKET NO.  01-04 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for obesity.

2.  Entitlement to service connection for degenerative joint 
disease, bilateral knees.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for a psychiatric 
disability, to include manic depression.


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from November 1954 to 
September 1958.

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in November 2002, all three issues 
were remanded to the Department of Veterans Affairs (VA) 
Regional Office (RO) in Houston, Texas, for additional 
development.  

The November 2002 remand noted that it was unclear whether 
the veteran desired to continue his appeal to reopen his 
claim for service connection for a psychiatric disorder and 
requested that the RO clarify the matter.  Correspondence 
from the veteran received on December 2002 and May 2003 
indicates that he desires to continue this appeal.  

The November 2002 remand also noted that a December 2001 
rating decision granted the veteran service connection for 
sinusitis, and that the veteran had disagreed with the 
assigned evaluation and effective date but had not perfected 
an appeal.  The Board pointed out that he had until January 
11, 2003, to do so.  

The veteran did not perfect his appeal with respect to a 
higher evaluation and an earlier effective date for 
sinusitis.  In March 2003, he submitted correspondence that 
the RO construed as a claim for an increased evaluation for 
sinusitis.  In July 2004, the RO requested that the veteran 
be scheduled for a VA examination.  This matter is pending at 
the RO; it has not been developed for appellate review and 
the Board does not have jurisdiction over it at this time.  

The issue of whether new and material evidence has been 
received to reopen a claim for service connection for a 
psychiatric disability, to include manic depression, is now 
before the Board for final appellate consideration.  The 
issues of entitlement to service connection for obesity, 
degenerative joint disease of the bilateral knees and a 
psychiatric disability, to include manic depression, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  An unappealed May 1999 RO decision denied service 
connection for manic depression. 

3.  Evidence added to the record since the May 1999 RO 
decision is relevant and, when viewed in conjunction with the 
evidence previously of record, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim for service connection for manic depression. 


CONCLUSION OF LAW

Evidence received since the final May 1999 RO decision 
denying service connection for manic depression is new and 
material, and the claim is reopened.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5108 (West 2002); 38 C.F.R. § 3.156 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b) 
(2003).  Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2003).  Second, 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c) (2003).  

In the instant case, as discussed in more detail below, 
sufficient evidence is of record to reopen the veteran's 
claim for service connection for a psychiatric disability, to 
include manic depression.  The Board is undertaking 
additional development pursuant to the VCAA to assist the 
veteran with this claim, as described in the appended remand.

Factual Background 

The veteran continues to assert that he now has manic 
depression a result of his active service.  

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence). 

The May 1999 RO decision denied service connection for manic 
depression, holding that the evidence failed to establish any 
relationship between the veteran's manic depression and any 
disease or injury during active service.  The rating decision 
noted that no service medical records were available for 
review, and that the National Personnel Records Center (NPRC) 
indicated that the veteran's records might have been 
destroyed in a fire at the NPRC in 1973.  Although the 
veteran submitted claims for non-service-connected pension 
and service connection for sinusitis in October 1999, he did 
not submit a notice of disagreement with the rating decision 
denying service connection for manic depression.  

In October 1999 and January 2000, the veteran submitted 
copies of some service medical records in connection with the 
claim for service connection for sinusitis.  The RO received 
original copies of the veteran's service medical records in 
October 1999, apparently sent from the NPRC.  

The veteran has submitted numerous additional non-VA 
treatment records.  In January 2001, he submitted a February 
1986 psychological evaluation.  The Axis I diagnosis was 
bipolar disorder - mania.  

Legal Analysis

The May 1999 RO decision denying service connection for manic 
depression is final and is not subject to revision on the 
same factual basis.  See 38 U.S.C.A. § 7105 (West 2002).  In 
order to reopen this claim, the veteran must present or 
secure new and material evidence with respect to the claim.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The Court of Appeals for Veterans Claims 
(Court) has held that, when "new and material evidence" is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The provisions of 38 C.F.R. § 3.156(a), provide that "new and 
material evidence" is evidence not previously submitted which 
bears directly and substantially upon the specific matter 
under consideration, is not cumulative or redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Furthermore, 
the Court of Appeals for the Federal Circuit (Federal 
Circuit) has indicated that evidence may be considered new 
and material if it contributes "to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its ratings decision."  Hodge v. 
West, 115 F.3d 1356, 1363 (Fed. Cir. 1998).

Regulations adopted by VA implementing VCAA include changes 
to the standard for determining new and material evidence 
under 38 C.F.R. § 3.156(a), and provide for limited 
assistance to claimants seeking to reopen previously denied 
claims.  However, these changes are applicable only to claims 
to reopen filed on or after August 29, 2001.  The veteran's 
claim was filed prior to that date and these changes are not 
applicable in this case.

Under pertinent regulations, where new and material evidence 
consists of a supplemental report from the service department 
received after the decision has become final, the decision 
will be reconsidered by the agency of original jurisdiction.  
This comprehends original service department records which 
presumably have been misplaced and have now been located and 
forwarded to VA.  38 C.F.R. § 3.156(c).

The Board first finds that the veteran's service medical 
records are new within the meaning of the cited legal 
authority.  They are not cumulative of evidence considered by 
the May 1999 RO decision and they are relevant to the claim 
for service connection for a psychiatric disability, to 
include manic depression.  
The Board also finds that the service medical records are 
material, because they constitute competent medical evidence 
as to the state of the veteran's mental health while on 
active duty.  When viewed with the evidence already of 
record, they provide a more complete picture of the 
circumstances surrounding the veteran's claimed psychiatric 
disability.  The Federal Circuit has held that new and 
material evidence does not have to be of such weight as to 
change the outcome of the prior decision.  Hodge, supra.  The 
Board finds that the veteran's service medical records, are 
significant enough that they must be considered in order to 
fairly decide the merits of the veteran's claim.  This 
additional evidence is new and material evidence within the 
meaning of 38 C.F.R. § 3.156(a).  

In addition, the Board notes that the February 1986 
psychological evaluation is new within the meaning of the 
cited legal authority.  It is not cumulative of evidence 
considered by the May 1999 RO decision and is relevant to the 
claim for service connection for a psychiatric disability, to 
include manic depression.  It is also material because, when 
viewed with the evidence already of record, it provides a 
more complete picture of the circumstances surrounding the 
veteran's claimed psychiatric disability.  The February 1986 
report is significant enough that it must be considered in 
order to fairly decide the merits of the veteran's claim.  
Therefore, it is new and material evidence within the meaning 
of 38 C.F.R. § 3.156(a).  

In light of the foregoing, the Board is required to reopen 
the previously denied claims of service connection for a 
psychiatric disability, to include manic depression.


ORDER

New and material evidence having been received, the veteran's 
claim for service connection for a psychiatric disability, to 
include manic depression, is reopened; the appeal is granted 
to this extent only.


REMAND

Having determined that the veteran's claim of entitlement to 
service connection for a psychiatric disability, to include 
manic depression, has been reopened, the claim must be 
considered de novo with consideration given to the service 
medical records and post-service medical records associated 
with the claims file since the May 1999 RO decision.  

In addition, a preliminary review of the claims file 
indicates that the veteran has never been provided adequate 
notice of the VCAA and its effect on his claims for service 
connection for obesity, degenerative joint disease of the 
bilateral knees and a psychiatric disability, to include 
manic depression.  VA has failed to provide the appropriate 
notice under the VCAA with regard to these claims, including 
what information and evidence the veteran is responsible for, 
and what evidence VA must secure.  See generally Quartuccio 
v. Principi, 16 Vet. App. 183, 186-87 (2002).  It is also 
apparent that the veteran has not been advised to provide any 
evidence in his possession that pertains to any of the claims 
on appeal.  38 C.F.R. § 3.159(b)(1).  Therefore, additional 
compliance with the VCAA is required.  

Accordingly, the Board finds that this case must be REMANDED 
to the RO for the following action:

1.  The RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A are fully satisfied.  See also 
38 C.F.R. § 3.159 (2003).  The RO's 
attention is directed to Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) 
pertaining to the amended version of 38 
U.S.C.A. § 5103(a), which requires that 
the Secretary identify for the appellant 
which evidence the VA will obtain and 
which evidence the appellant is expected 
to present.  The RO should provide the 
appellant written notification specific 
to his claims for entitlement to service 
connection for obesity, degenerative 
joint disease of the bilateral knees and 
a psychiatric disability, to include 
manic depression, of the impact of the 
notification requirements on the claims.  
The appellant should further be requested 
to submit all evidence in his possession 
that pertains to these claims.

2.  The RO should review the claims file 
and ensure that no other notification or 
development action, in addition to that 
directed above, is required for the 
veteran's claims.  If further action is 
required, the RO should undertake it 
before further adjudication of the 
claims.

3.  Then, the RO should readjudicate the 
veteran's claims for entitlement to 
service connection for obesity, 
degenerative joint disease of the 
bilateral knees and a psychiatric 
disability, to include manic depression.  
If any part of the decision is adverse to 
the veteran, he and his representative 
should be provided a supplemental 
statement of the case.  A reasonable 
period of time for a response should be 
afforded.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the appellant 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



